Citation Nr: 0114028	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post reconstruction anterior cruciate ligament (ACL), 
right knee, with instability. 

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes, left knee, with possible medial 
meniscal tear. 

3.  Entitlement to service connection for a low back disorder 
claimed as secondary to service-connected right knee 
disability.

4.  Entitlement to service connection for a disorder 
manifested by bilateral shoulder pain.

5.  Entitlement to service connection for a disorder 
manifested by bilateral ankle pain.

6.  Entitlement to service connection for moles of the back.

7.  Entitlement to service connection for a gastrointestinal 
disorder.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for headaches.

10. Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression with trouble 
sleeping.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to April 
1999.

The instant appeal, with the exception of the left knee 
claim, arose from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied claims for service 
connection for musculoskeletal back strain, claimed as low 
back pain; bilateral shoulder pain; bilateral ankle pain; 
moles on the back; gastroenteritis, claimed as 
gastrointestinal disease with reflux; tinnitus secondary to 
acoustic trauma and concussion; headaches, status post 
concussion; and depression with trouble sleeping.  That 
decision also granted a claim for service connection for 
status post reconstruction ACL, right knee, with instability 
and assigned a 20 percent rating.

The left knee claim arose from a February 2000 rating 
decision of the RO which granted service connection for 
degenerative changes of the left knee with possible medical 
meniscal tear and assigned a 10 percent disability 
evaluation.

The veteran also initiated an appeal on the issue of 
entitlement to service connection for upper respiratory 
infections, claimed as sinusitis.  Service connection for 
allergic rhinitis was granted in the February 2000 rating 
decision.  Since that decision constituted a full grant of 
the benefit sought on appeal as to that issue, and since 
there is no further evidence of disagreement by the veteran 
on that issue, it will not be addressed here by the Board.

The veteran also initiated appeals as to the issues of 
entitlement to service connection for hypertension, claimed 
as high blood pressure, and entitlement to an initial 
compensable disability evaluation for residuals of a 
laceration of the left hand.  The record reflects that the 
veteran filed a written cancellation of his Notice of 
Disagreement as to these two issues in July 2000.  As the 
withdrawal of these claims was filed prior to the 
promulgation of a Board decision as to these two issues, 
these issues are deemed to have been withdrawn. Consequently, 
further appellate review is not warranted.  38 C.F.R. 
§ 20.204(a) (2000).

The claims for entitlement to service connection for a low 
back disorder, a gastrointestinal disorder, tinnitus, 
headaches, and depression with trouble sleeping are discussed 
in the REMAND section below which follows the ORDER in this 
case.


FINDINGS OF FACT

1.  The veteran's service-connected status post 
reconstruction ACL, right knee, is manifested by full range 
of motion with pain on extremes of motion, instability, a 
suspected small joint effusion on X-ray, and complaints of 
swelling, catching, locking, and occasional giving out.

2.  The veteran's service-connected degenerative changes of 
the left knee with possible medical meniscal tear is 
currently manifested by mild degenerative changes on X-ray 
with full range of motion, moderate pain over the medial and 
lateral patellar articular facets, medial joint line 
tenderness, normal stability, and complaints of swelling.

3.  There is no competent medical evidence of current 
existence of any clinical disability manifested primarily by 
pain of the shoulders.

4.  There is no competent medical evidence of current 
existence of any clinical disability manifested primarily by 
pain of the ankles.

5.  There is no competent medical evidence of current 
existence of any disability manifested primarily by moles of 
the back.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected status post reconstruction ACL, 
right knee, with instability, have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected degenerative changes of the left 
knee with possible medical meniscal tear have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).

3.  The claims for service connection for bilateral shoulder 
pain, bilateral ankle pain, and moles of the back lack legal 
merit or entitlement under the law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims, as here, filed before the date 
of enactment of the VCAA, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Left and right knee claims

As an initial matter, it is the Board's conclusion that the 
VCAA has no impact on the issues of entitlement to higher 
initial ratings for status post reconstruction ACL, right 
knee, with instability, and degenerative changes of the left 
knee with possible medical meniscal tear.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  The record 
includes the veteran's service medical records, several VA 
examination reports, a VA X-ray report, and written 
statements prepared by the appellant and his representative.  
The appellant has not made the VA aware of any records 
relevant to the present claim that have not been associated 
with the claims folder.  Thus, as sufficient data exists to 
address the merits of the aforementioned claims, the Board 
concludes that the VA has adequately fulfilled its statutory 
duty to assist the appellant in the development of those 
claims.

In addition, the appellant has been notified of the 
information necessary to substantiate his claims involving 
status post reconstruction ACL, right knee, with instability, 
and degenerative changes of the left knee with possible 
medical meniscal tear.  He was advised in the July 1999 and 
February 2000 rating decisions of the requirements for a 
higher rating under Diagnostic Code 5257 as regards his 
status post reconstruction ACL, right knee, with instability 
claim.  He was also apprised of that regulation in his 
February 2000 Statement of the Case (SOC).  As regards the 
degenerative changes of the left knee with possible medical 
meniscal tear, he was advised in the July 2000 SOC of the 
pertinent regulations.  Under these circumstances, the Board 
finds that adjudication of the aforementioned issues on 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of the veteran's claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Right knee

The Board has reviewed all the evidence of record.  Service 
medical records show that the veteran injured his knee 
playing football in September 1996 and that he was initially 
assessed with knee strain.  In January 1997, he underwent 
right knee arthroscopy with plica resection and ACL 
reconstruction to femur with bullet staple.  Due to 
complaints of continued pain and frequent instability, he 
underwent another ACL reconstruction with a patellar tendon 
allograft and removal of retained hardware in November 1997.  
The records indicate that he had another arthroscope to 
"clean up the joint" in June 1998.

A September 1998 Medical Board report noted no effusion, 
anterior tibial motion of the right knee, tenderness along 
the right medial joint line with a valgus stress and a 
positive McMurray's sign with extension and flexion, positive 
patellar grind, and full range of motion but with 
retropatellar discomfort with flexion greater than 120 
degrees or extension to 0 degrees.  It was noted that the 
veteran's treating physician felt that right knee pain 
hindered the veteran from prolonged standing, running, and 
heavy lifting.  In February 1999 he underwent a fourth 
surgical procedure which included arthroscopy and removal of 
hardware.  

A March 18, 1999, treatment record noted range of motion from 
0 to 135 degrees with a small effusion about the knee.  A 
March 23, 1999, record showed 2+ Lachman's, a positive pivot 
test, and medial joint line tenderness.  The veteran 
separated from service in April 1999 after he was found unfit 
for duty due to his right knee disability.

During a December 1999 joints examination, the veteran 
reported pain and instability.  He also described swelling, 
catching, locking, and occasional giving out.  He wore a knee 
sleeve, but he did not take any anti-inflammatories.  He was 
not doing any physical therapy exercises, and he was not 
treated at the Gainesville, Florida, VA Medical Center (MC).  
A December 1999 X-ray of the right knee showed screws in 
place related to previous ACL repair and a small joint 
effusion was suspected.

Physical examination revealed atrophy of the right 
quadriceps.  A December 1999 spine examination noted full 
strength in the lower extremities.  Sensation was intact.  
The scars from the previous knee surgeries were well-healed.  
A December 1999 skin examination also found no significant 
symptomatology referable to these scars.  His range of motion 
was 5/0/135 in the right knee.  He was stable to valgus 
stress at 0 and 30 degrees.  He had normal mobility, 
stability, and tracking of the patella.  He had moderate pain 
over his medial and lateral patellar articular facets.  The 
examiner noted no effusions, but a small joint effusion was 
suspected on X-ray.  He had 2+ anterior drawer on the right 
and 2+ pivot shift.  He had painful McMurray in the right 
knee without frank catching or locking.  

The examiner concluded that the veteran had right knee 
instability due to the pivot shift and anterior drawer test 
findings.  The examiner indicated that the veteran may 
require revision ACL reconstruction surgery in the future.  
The examiner also stated that knee sleeves and anti-
inflammatory medication would likely improve the veteran's 
symptoms.  The examiner also recommended that the veteran 
reinitiate his physical therapy because strengthening the 
quadriceps would improve his instability.  The examiner 
stated that the veteran was able to function fairly well at 
the time of the examination.

During a December 1999 mental disorders examination, the 
veteran reported taking over the counter aspirin and 
occasionally taking his grandfather's Percocet at bedtime to 
help with sleep and pain.  He reported that he was attending 
college full-time and that his grades were acceptable.  He 
reported that his hobbies included fishing and athletics, 
although these hobbies were limited partly due to pain and 
partly due to depression.  

A December 1999 neurological and miscellaneous examination 
noted an absence of the patellar reflex due to his history of 
knee surgeries.  He had a normal tandem gait.  The veteran 
reported knee pain during that examination.  A December 1999 
spine examination noted that the veteran appeared to walk 
with an antalgic gait.

The veteran's status post reconstruction ACL, right knee, 
with instability, is evaluated under the provisions of 
Diagnostic Code 5257 for impairment of the knee with lateral 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  Under this Diagnostic Code, a 
20 percent rating is warranted for moderate symptoms, and the 
maximum schedular evaluation of 30 percent is warranted for 
severe symptoms.

The Board finds that an increased rating for the right knee 
disorder is not warranted under Diagnostic Code 5257.  The 
Board finds that the veteran's right knee instability is no 
more than moderate because he is able to successfully pursue 
his current occupation as a full-time student and because he 
is able to continue his hobbies of athletics and fishing, 
albeit on a limited basis.  The Board also rests its 
conclusion on the 1999 joints examiner's opinion that the 
veteran was able to function fairly well at that time and 
that the veteran would function even better with the addition 
of a knee sleeve, anti-inflammatory medication, and physical 
therapy.  Even assuming that the veteran walks with a limp 
because of his knee, and the medical evidence differs on this 
point, a higher rating under Diagnostic Code 5257 is not 
warranted.  This is so because the evidence shows that the 
veteran's instability is not severe.  He is able to function 
well despite his right knee instability.  Thus, the Board 
does not find that an increased rating, to 30 percent, under 
Diagnostic Code 5257, is warranted.

The appellant must be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
subject to 38 C.F.R. § 4.14 which precludes pyramiding, or 
the evaluation of the same manifestation of a disability 
under several Diagnostic Codes.  VAOPGCPREC. 9-98.  

A veteran who has degenerative arthritis and limitation of 
motion of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC. 23-97.  However, 
degenerative arthritis of the right knee has not been 
diagnosed on X-ray, and the December 1999 X-ray did not 
report arthritis.  Thus, Diagnostic Code 5003 is not 
applicable.

However, as Diagnostic Code 5257 does not involve limitation 
of motion, entitlement to an evaluation under another 
Diagnostic Code which does involve limitation of motion must 
be considered.  The Board deems that the situation in this 
case is analogous to that described in VAOPGCPREC. 23-97; 
thus, it appears that the veteran could be rated separately 
under Diagnostic Code 5260 or 5261.

Additional disability is warranted where there is limitation 
of flexion (Diagnostic Code 5260) or limitation of extension 
(Diagnostic Code 5261); however, the veteran must at least 
meet the criteria for a 0 percent rating under one of these 
Diagnostic Codes.  VAOPGCPREC. 23-97; Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).  Standard flexion and 
extension of the knee is 0-140 degrees. 38 C.F.R. § 4.71, 
Plate II (1999).

The medical evidence of record in this case does not show a 
limitation of flexion of the knee which would warrant a 0 
percent evaluation under Diagnostic Code 5260. Flexion must 
be limited to 60 degrees for a 0 percent rating.  The 
evidence, namely the service Medical Board report, shows that 
the veteran has at least 120 degrees of flexion without pain.  
The 1999 VA examination report shows even greater range of 
motion.  The medical evidence also does not show a limitation 
of extension of the knee which would warrant a 0 percent 
evaluation under Diagnostic Code 5261.  Extension must be 
limited to 5 degrees for a 0 percent rating.  The evidence, 
namely the service Medical Board report, shows that the 
veteran has extension to 0 degrees without pain.  The 1999 VA 
examination shows no significant loss of extension.  As there 
is no evidence of limitation of motion severe enough to 
warrant a 0 percent rating under Diagnostic Code 5260 or 
5261, a separate rating under those Diagnostic Codes is not 
warranted.

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5259 (symptomatic removal of semilunar cartilage), 5262 
(tibia and fibula, impairment of), and 5263 (genu recurvatum) 
are not applicable, as the presence of ankylosis of the right 
knee, removal of the semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum have not been 
demonstrated.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability), and 38 C.F.R. § 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) in this case.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the veteran is 
already receiving a 20 percent disability evaluation for his 
right knee disorder.  In addition, his instability of station 
and related symptomatology is considered in his 20 percent 
rating under Diagnostic Code 5257.  Further, the Board finds 
that additional compensation is not warranted due to pain 
because the 1999 VA joints examiner concluded that the 
veteran could function fairly well despite his right knee 
disability.

Inasmuch as the claim was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has considered whether the veteran 
is entitled to a "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  It is the Board's conclusion, 
however, that since the veteran filed his original claim for 
service connection, his status post reconstruction ACL, right 
knee, with instability, has been 20 percent disabling.  
Consequently, a "staged rating" is not warranted.

Accordingly, a rating in excess of 20 percent for status post 
reconstruction ACL, right knee, with instability, is not 
warranted.

Left knee

The Board has reviewed all the evidence of record.  During a 
December 1999 joints examination, the veteran reported a 
several month history of swelling and pain over the medial 
and anterior aspects of the left knee.  He did not recall a 
specific, precipitating, traumatic event. 

Physical examination of the left lower extremity during the 
December 1999 joints examination revealed good strength in 
all muscle groups.  A December 1999 spine examination also 
noted full strength in the lower extremities.  Sensation was 
intact.  The range of motion was 5/0/135 in the left knee.  
It was stable to valgus stress at 0 and 30 degrees.  There 
was normal mobility, stability, and tracking of the patella.  
There was moderate pain over the medial and lateral patellar 
articular facets.  The examiner noted no effusions.  There 
was a negative anterior drawer and no pivot shift on the 
left.  There was a painful McMurray test in the left knee 
without frank catching or locking.  The left knee also had 
medial joint line tenderness.

A December 1999 X-ray showed mild degenerative changes of the 
left knee.  The examiner concluded that the veteran had a 
possible medial meniscal tear in the left knee.  The examiner 
also stated that knee sleeves and anti-inflammatory 
medication would likely improve the veteran's symptoms.  The 
examiner also recommended that the veteran reinitiate his 
physical therapy to improve his symptoms.  The examiner 
indicated that future surgical intervention in the left knee 
was a possibility.  The examiner stated that the veteran was 
able to function fairly well at the time of the examination.

During a December 1999 mental disorders examination, the 
veteran reported taking over the counter aspirin and 
occasionally taking his grandfather's Percocet at bedtime to 
help with sleep and pain.  He reported that he was attending 
college full-time and that his grades were acceptable.  He 
reported that his hobbies included fishing and athletics, 
although these hobbies were limited partly due to pain and 
partly due to depression.  

A December 1999 neurological and miscellaneous examination 
noted a normal tandem gait.  The veteran reported knee pain 
during that examination.  A December 1999 spine examination 
noted that the veteran appeared to walk with an antalgic 
gait.

The veteran's degenerative changes of the left knee with 
possible medial meniscal tear is evaluated under the 
provisions of Diagnostic Code 5010 for traumatic arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  Traumatic 
arthritis is rated as degenerative arthritis.  Id.  
Degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  Limitation of flexion 
is rated under Diagnostic Code 5260, and limitation of 
extension is rated under Diagnostic Code 5261.  Standard 
flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. § 4.71, Plate II (2000).

Where limitation of motion of a major joint like the knee is 
noncompensable under the applicable Diagnostic Codes for 
limitation of motion and arthritis is confirmed by X-ray, "a 
rating of 10 pct is for application for each such major joint 
. . . affected by limitation of motion."  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  As the medical evidence does 
not demonstrate that the veteran has compensable limitation 
of motion of the knee, the Board finds that a higher rating 
is not warranted under Diagnostic Code 5003.

The medical evidence of record in this case does not show a 
limitation of flexion of the left knee which would warrant 
even a 0 percent evaluation under Diagnostic Code 5260.  
Flexion must be limited to 60 degrees for a 0 percent rating.  
The medical evidence, namely the 1999 VA joints examination, 
shows that the veteran has essentially full flexion.  The 
medical evidence also does not show a limitation of extension 
of the knee which would warrant a compensable evaluation 
under Diagnostic Code 5261.  Extension must be limited to 5 
degrees for a 0 percent rating.  The medical evidence, namely 
the 1999 VA joints examination, shows that the veteran has 
essentially full extension.  As there is no evidence of 
limitation of motion severe enough to warrant a 0 percent 
rating under Diagnostic Code 5260 or 5261, a rating higher 
than 10 percent based on those Diagnostic Codes is not 
warranted.

The appellant must be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
subject to 38 C.F.R. § 4.14 which precludes pyramiding, or 
the evaluation of the same manifestation of a disability 
under several Diagnostic Codes.  VAOPGCPREC. 9-98.  A veteran 
who has degenerative arthritis and limitation of motion of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC. 23-97.  Diagnostic Code 5257 evaluates 
impairment of the knee as regards recurrent subluxation or 
lateral instability.  However, as there is no medical 
evidence of recurrent subluxation or lateral instability in 
the left knee, Diagnostic Code 5257 is not applicable.  The 
1999 VA joints examination found no instability based on 
findings of negative anterior drawer, no pivot shift, and 
normal patellar stability.

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5259 (symptomatic removal of semilunar cartilage), 5262 
(tibia and fibula, impairment of), and 5263 (genu recurvatum) 
are not applicable, as the presence of ankylosis of the left 
knee, removal of the semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum have not been 
demonstrated.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability), and 38 C.F.R. § 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) in this case.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the veteran is 
already receiving a 10 percent disability evaluation for his 
left knee disorder based on painful motion.  Thus, the Board 
finds that additional compensation is not warranted due to 
pain because the 1999 VA joints examiner concluded that the 
veteran could function fairly well despite his left knee 
disability.  Also, no swelling was found on examination.

Inasmuch as the claim was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has considered whether the veteran 
is entitled to a "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  It is the Board's conclusion, 
however, that since the veteran filed his original claim for 
service connection, his degenerative changes of the left knee 
with possible medical meniscal tear has been 10 percent 
disabling.  Consequently, a "staged rating" is not 
warranted.

Accordingly, a rating in excess of 10 percent for 
degenerative changes of the left knee with possible medical 
meniscal tear is not warranted.

Bilateral shoulder pain, bilateral ankle pain, and moles of 
the back

As an initial matter, it is the Board's conclusion that the 
VCAA has no impact on the issues of bilateral shoulder pain, 
bilateral ankle pain, and moles of the back.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  The record 
includes the veteran's service medical records, several VA 
examination reports, and written statements prepared by the 
appellant and his representative.  The appellant has not made 
the VA aware of any records relevant to the present claim 
that have not been associated with the claims folder.  Thus, 
as sufficient data exists to address the aforementioned 
claims, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the appellant in the 
development of those claims.

Although the claims for bilateral shoulder pain, bilateral 
ankle pain, and moles of the back were denied by the RO as 
not well grounded, the Board finds that a remand for the RO 
to apply the VCAA in the first instance is not required.  
This is so because, under the VCAA, the VA is not required to 
provide assistance to a claimant for claims where no 
reasonable possibility exists that such assistance would aid 
in substantiating these claims.  As explained below, no 
reasonable possibility exists that such assistance would aid 
in substantiating these claims.  This is so because these 
claims are denied by the Board as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
In addition, the appellant has been notified of the 
information necessary to substantiate his claims involving 
bilateral shoulder pain, bilateral ankle pain, and moles of 
the back.  He was advised in the July 1999 and February 2000 
rating decisions that in order to prevail with a claim for 
service connection there must be evidence of a current 
disability.  The February 2000 SOC also informed the veteran 
of this fact.  Under these circumstances, the Board finds 
that adjudication of the aforementioned issues on appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of the veteran's claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

Bilateral shoulder pain and bilateral ankle pain

The veteran contends, in essence, that service connection 
should be granted for bilateral shoulder pain, bilateral 
ankle pain, and moles of the back.  He asserts all three 
problems began in service.  He stated that bilateral ankle 
pain and bilateral shoulder pain was diagnosed at the time of 
his service separation examination.  A review of his service 
separation examination shows that he reported that he 
occasionally turned his ankle and treated himself with ice.  
The examiner stated that this problem was not considered 
disabling.  The veteran denied having a painful shoulder in 
his self-report of medical history at the time of that 
examination.  

The veteran has not reported any treatment for this disorder 
since service, and a December 1999 VA joints examination 
which included the shoulders and ankles did not diagnose any 
disorder involving the shoulders or ankles.  That examiner 
did not report any complaint involving the shoulders or 
ankles.

A symptom, like pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).  In this case, there are subjective 
complaints of pain in the veteran's shoulders and ankles 
without any evidence of underlying pathology.  Since no 
competent medical evidence of current existence of any 
clinical disability manifested primarily by pain in the 
shoulders or by pain in the ankles has been presented, these 
claims must be denied.

Moles of the back

The veteran reported that he has multiple moles on his back 
as a result of sun exposure in service.  A February 1998 
service clinical record noted that the veteran reported 
"several moles on back for many many years".  He was 
concerned about the risk of skin cancer due to sun exposure.  
The record noted objectively that there were multiple, small, 
benign-appearing nevi on his back.  The assessment was benign 
nevi.  The separation examination did not note any moles on 
the back.  A December 1999 skin examination reported, other 
than surgical scars, "no other active dermatitis or skin 
condition noted."  The veteran stated in his substantive 
appeal that he discussed his moles of the back with the 
December 1999 examiner and that therefore that examination 
was inadequate because it did not mention the moles.  
However, the veteran's report of his conversation with the 
examiner reinforce the significance of the finding that, 
other than surgical scars, no other skin condition was noted.  
In other words, the veteran's statements reinforce the 
conclusion that the moles were not considered by the examiner 
to be a skin disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (2000); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

As the current medical evidence does not show that the 
veteran manifests a current disability of the skin involving 
any moles of the back, the claim must be denied.  In this 
regard, the findings of the 1999 VA skin examination does not 
show that such a diagnosis was made, or that there was any 
skin problem other than surgical scars of the lower 
extremities.

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to the bilateral shoulder pain, the 
bilateral ankle pain, and the moles of the back issues.  For 
these reasons, the claims must be dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

The claim for entitlement to an initial disability evaluation 
in excess of 20 percent for status post reconstruction ACL, 
right knee, with instability, is denied.

The claim for entitlement to an initial disability evaluation 
in excess of 10 percent for degenerative changes of the left 
knee with possible medical meniscal tear is denied.

Claims for entitlement to service connection for bilateral 
shoulder pain, bilateral ankle pain, and moles of the back 
are denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

As regards the low back claim, the appellant contends, in 
substance, that he has a low back disorder as a result of an 
altered gait due to his service-connected right knee 
disability.  Service connection is warranted where the 
evidence shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

A December 1999 VA spine examination report noted that on 
physical examination, the veteran appeared to walk with an 
antalgic gait.  The veteran reported that he had altered his 
gait as a result of his service-connected right knee 
disorder, status post four operations.  The examiner 
concluded that the veteran had "likely myofascial back pain 
without objective neurologic deficit as [sic] least as likely 
as not due to the patient's altered gait."  However, a 
December 1999 neurological disorders/miscellaneous VA 
examination noted "[g]ait examination is normal-based with 
no drift and no Romberg.  He walks a normal tandem gait."  
In light of this disparity in the medical evidence, the Board 
believes that the RO should request another VA examination 
which addresses whether any diagnosed low back disorder is 
related to his service-connected right knee disorder.

The appellant also asserts that he has a gastrointestinal 
disorder, tinnitus, headaches, and depression with trouble 
sleeping which began in service.  At the time of his April 
1999 separation examination, he reported ringing in the ears, 
chronic depression about separation, and difficulty sleeping 
secondary to right knee pain.  

Based on the statements made by the appellant and the medical 
evidence, the Board believes that the RO should request 
additional VA examinations and medical opinions which address 
whether it is at least as likely as not that the veteran's 
reported gastrointestinal disorder, tinnitus, currently 
diagnosed headaches, and currently diagnosed adjustment 
disorder with mixed emotional features were incurred in or 
aggravated by service.

In addition, the veteran has reported that his tinnitus and 
headaches are the result of a concussion he sustained in a 
motor vehicle accident which occurred while he was on active 
duty in 1994.  A review of the service medical records in 
1994 does not indicate any treatment due to residuals of a 
motor vehicle accident.  The veteran is advised that 
evidence, including medical evidence of a concussion, 
relating to the 1994 accident is the type of information that 
would aid in substantiating the tinnitus and headache claims.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his back disorder, gastrointestinal 
disorder, tinnitus, headaches, or 
adjustment disorder with mixed emotional 
features that has not already been made 
part of the record, VA and non-VA, and 
should assist him in obtaining such 
evidence.  He should also provide the RO 
with information regarding his reported 
1994 motor vehicle accident, as well as 
any medical evidence referable thereto.  
The veteran must adequately identify the 
records and provide any necessary 
authorization.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.  As regards federal 
records, the RO should make efforts to 
obtain such records until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The veteran should be afforded an 
appropriate VA examination to identify 
the nature, etiology and symptomatology 
of any low back disorder found to be 
present.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  Any 
testing deemed necessary, including X-
rays, should be performed.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that a low back disorder, if 
diagnosed, is related to the veteran's 
period of active duty or any service-
connected disorder, including his 
service-connected right knee disorder.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The veteran should be afforded an 
appropriate VA examination to identify 
the nature, etiology and symptomatology 
of any gastrointestinal disorder found to 
be present.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  Any 
testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that a 
gastrointestinal disorder, if diagnosed, 
is related to the veteran's period of 
active duty.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  The veteran should be afforded an 
appropriate VA examination to identify 
the nature, etiology and symptomatology 
of any tinnitus found to be present.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  Any testing deemed 
necessary should be performed.  Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that tinnitus, if diagnosed, is 
related to the veteran's period of active 
duty, including the reports of acoustic 
trauma and a head injury in service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

5.  The veteran should be afforded an 
appropriate VA examination to identify 
the nature, etiology and symptomatology 
of any headache disorder found to be 
present.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  Any 
testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any headache 
disorder, if diagnosed, is related to the 
veteran's period of active duty, 
including the reports of a head injury 
due to a motor vehicle accident in 1994.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  The veteran should be afforded an 
appropriate VA examination to identify 
the etiology of the veteran's adjustment 
disorder with mixed emotional features.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  Any testing deemed 
necessary should be performed.  Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the adjustment disorder with 
mixed emotional features, or any other 
diagnosed acquired psychiatric disorder, 
is related to the veteran's period of 
active duty.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  If any of the benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



